Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang (US20170144702A1)

	Regarding claim 1, Dang teaches a method of path planning for an autonomous vehicle, the method comprising: 
	receiving a request for a turn of a vehicle from a current swath to a next swath in a work area, the work area having a headland at a periphery thereof (Dang: Para 17 “guidance system 114 may automatically steer vehicle 112 along AB line 108C. Guidance system 114 may detect vehicle 112 reaching the end of AB line 108C near border 104. Guidance system 112 then may steer vehicle 112 through a series of turns referred to as K-turn 130”; Para 26 “The vehicle operator may manually initiate K-turn 130, or guidance system 114 may automatically initiate K-turn 130, when vehicle 112 reaches border 104. For example, vehicle 112 may be traveling at 2 meters/second and guidance system 114 may include a timer set at 50 seconds. If not fully , the headland characterized by a guidance line therethrough (Dang: Fig. 1 Element 106 & 107); 
	in response to receiving the request, receiving information of the current swath, information of the next swath, and information of the guidance line (Dang: Fig. 1 & 2;  Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”); 
	determining a trajectory of the turn based on the information of the current swath, the information of the next swath, and the information of the guidance line (Dang: Fig. 1 & 2; Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”; Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of , the trajectory including one or more segments(Dang: Fig. 2 Element 132A-C), at least a portion of a first segment of the one or more segments following the guidance line in the headland (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”; Para 60 “for a long skipping distance between departure and destination swaths when turning to the right hand side direction, the guidance system may generate a curve-straight-curve K-turn combination with left turns for the first and third segments. An initial curve segment to the right, a second straight reverse segment, and a third curve segment to the right are shown in FIG. 2); and 
outputting the trajectory to a control system of the vehicle for executing the turn (Dang: Fig. 6; Para 11 “FIG. 6 shows an example process for executing a K-turn with a vehicle”; Para 71 “In operation 210C the guidance system sends the first K-turn segment to a vehicle steering controller. The vehicle controller may be any type of electro-mechanical system that steers the vehicle along the first K-turn segment. In one example, the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle along the first K-turn segment in operation 210D”).

	Regarding claim 2, Dang teaches the method of claim 1, further comprising: 
	receiving a current position of the vehicle (Dang: Para 15 “guidance system 114 may include a global navigation satellite system (GNSS) and/or an inertial navigation system (INS) for detecting a position of vehicle 112 on field 110”); 
wherein determining the trajectory of the turn is performed further based on the current position of the vehicle (Dang: Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture). The guidance system may determine the departure posture from the GNSS and/or inertial navigation system (INS) data”), and wherein the one or more segments of the trajectory include a second segment that starts from the current position of the vehicle and ends at a beginning position of the turn (Dang: Fig. 1 Elements 108A & 108C; Para 17 “guidance system 114 may automatically steer vehicle 112 along AB line 108C. Guidance system 114 may detect vehicle 112 reaching the end of AB line 108C near border 104. Guidance system 112 then may steer vehicle 112 through a series of turns referred to as K-turn 130”).

	Regarding claim 10, Dang teaches the method of claim 1, wherein the one or more segments of the trajectory include a second segment and a third segment, and wherein: 
	the second segment starts from a beginning position of the turn at the current swath, and ends at a first intermediate position at the guidance line (Dang: Fig. 2 Element 132A; Para 20 “As vehicle 112 reaches the end of AB line 108A at border 104, guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”); 
	the first segment starts from the first intermediate position, and ends at a second intermediate position at the guidance line, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the first segment to the second segment (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”); and 
	the third segment starts from the second intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from the reverse gear to the forward gear, or vice versa, as the vehicle transitions from the second segment to the first segment (Dang: Fig. 2 Element 132c; Para 22 “Guidance system 114 then changes vehicle 112 back into a forward gear and maneuvers vehicle 112 in a forward right turn direction along a third K-turn segment 132C with a second curvature”).

	Regarding claim 11, Dang teaches a system for path planning for a vehicle, the system comprising: 
	a user interface (Dang: Fig. 8 Element 26; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”) configured to enable a user to initiate a request for a turn from a current swath to a next swath in a work area (Dang: Para 50 “the vehicle operator may initiate K-turn generation by selecting an icon on a guidance system display screen that directs the guidance system to calculate the next K-turn or series of K-turns”), the work area having a headland at a periphery thereof (Dang: Fig. 1 Element 106); 
	a memory (Dang: Fig. 8 Element 22; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”) storing information of a guidance line in the headland (Dang: Fig. 1 Element 107; Para ; and 
	a path planning module coupled to the memory and the user interface(Dang: Fig. 8 Element 22; Para 82 “Guidance processor 6 includes a graphical user interface (GUI) 26, a microprocessor 24, and a media element 22, such as a memory storage drive”), the path planning module configured to, in response to receiving the request for the turn: 
	receive information of the current swath, and information of the next swath (Dang: Fig. 1 & 2;  Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”); and 
	determine a trajectory of the turn based on the information of the current swath, the information of the next swath, and the information of the guidance line (Dang: Fig. 1 & 2; Para 50 “In operation 200B, the guidance system starts generating the next K-turn values for turning around the vehicle and continuing on a next adjacent AB line. In another example, guidance system 114 may pre-calculate the K-turns based on terrain information, map AB line directions, and headland dimensions identified in the electronic map shown in FIGS. 1 and 2”; Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture)”), the trajectory including one or more segments (Dang: Fig. 2 Element 132A-C), at least a portion of a first segment of the one or more segments following the guidance line (Dang: Fig. 2 Element 132B; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B”; Para 60 “for a long skipping distance between departure and destination swaths when turning to the right hand side direction, the guidance system may generate a curve-straight-curve K-turn combination with left turns for the first and third segments. An initial curve segment to the right, a second straight reverse segment, and a third curve segment to the right are shown in FIG. 2).

	Regarding claim 12, Dang teaches the system of claim 11, further comprising a display for displaying the trajectory (Dang: Fig. 1-2; Para 14 “FIG. 1 depicts an example diagram of an electronic map 100 of a field 110. Electronic map 100 may be stored in a guidance system 114 and displayed on a computer screen to a vehicle operator”).

	Regarding claim 13, Dang teaches The system of claim 11, wherein the trajectory includes a plurality of points (Dang: Fig. 2 Element 134A-C), each respective point of the plurality of points characterized by a respective two- dimensional spatial coordinate, a respective yaw angle, and a respective curvature of the vehicle (Dang: Para 20 “guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, , and the path planning module is further configured to generate a speed profile for the trajectory, the speed profile including a respective speed for each respective point of the plurality of points (Dang: Para 66 “Operation 205I may calculate the first K-turn segment from the departure posture at the end of the current AB way-line to the start of the second turn segment. The path shape and length are based on the selected K-turn, vehicle speed, maximum steering curvature, and steering curvature rate. Operation 205J calculates the second K-turn segment from the start of the second turn segment to the start of the third K-turn segment. Operation 205K calculates the third K-turn segment from the start of the third turn segment to the start of the next AB way-line”; Para 71 “the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle”; Para 75 “the guidance system may send steering commands for a forward right curve at the specified speed, maximum steering curvature, and steering curvature rate”).

	Regarding claim 14, Dang teaches the system of claim 13, wherein the path planning module is further configured to output the trajectory and the speed profile to a control system of the vehicle for executing the turn (Dang: Para 20 “guidance system 114 initiates a first K-turn segment 132A turning vehicle 112 to the right at a first steering curvature, steering curvature rate, speed, and distance to a first position 134A”; Para 22 “Guidance system 114 then changes vehicle 112 into a reverse gear and moves vehicle 112 in a reverse direction along a second straight (in this example) K-turn segment 132B. Guidance system 114 stops vehicle 112 after reaching a second position 134B. Guidance system 114 then changes vehicle 112 back into a the guidance system may send a series of turn and speed commands that the vehicle steering controller uses to steer the vehicle”) .

	Regarding claim 15, Dang teaches the system of claim 13, wherein the vehicle has an implement attached thereto, and the path planning module is further configured to generate an implement profile for the trajectory (Dang: Para 24 “Guidance system 114 may use a higher value of curvature and curvature rate for first two turn segments 132A and 132B and a lower value for third turn segment 132C to more quickly place an implement towed by vehicle 112 back on AB line 108B”; Para 39 “guidance system 114 may select one of K-turns 130A-130E that uses a least amount of space left of a current AB line 108A or the least amount of space right of the current AB line 108A. K-Turn path 130E with first and last straight segments may be better for a parallel field with a trailed implement because it allows for full field coverage without extending outside of the headland area”).

As per claim 20, it recites a system for path planning for a vehicle having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang (US20170144702A1) in view of DIX (US20200296878A1).

	In regards to claim 3, Dang teaches the method of claim 1, wherein the request specifies moving to an end position of the current swath before the turn (Dang: Fig. 1 Elements 108A & 108C; Para 17 “guidance system 114 may automatically steer vehicle 112 along AB line 108C. Guidance system 114 may detect vehicle 112 reaching the end of AB line 108C near border 104. Guidance system 112 then may steer vehicle 112 through a series of turns referred to as K-turn 130”), the method further comprising: 
	receiving a current position of the vehicle (Dang: Para 15 “guidance system 114 may include a global navigation satellite system (GNSS) and/or an inertial navigation system (INS) for detecting a position of vehicle 112 on field 110”); 
wherein determining the trajectory of the turn is performed further based on the current position of the vehicle and the end position of the current swath (Dang: Para 56 “In operation 200D, the guidance system calculates the departure and destination postures of the vehicle. For example, the guidance system determines the position and heading of the vehicle at the end of the current AB line (departure posture) and desired position and heading of the vehicle at the beginning of the next AB line (destination posture). The guidance system may determine the departure posture from the GNSS and/or inertial navigation system (INS) data”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, number of skipped rows/way-lines 108, limits on the size of headland area 106, and other conditions specific to field applications”)
Yet Dang do not teach wherein the one or more segments of the trajectory include: 
a second segment that starts from the current position of the vehicle and ends at the end position of the current swath; and
a third segment that starts from the end position of the current swath and ends at a beginning position of the turn.
However, in the same field of endeavor, DIX teaches wherein the one or more segments of the trajectory include:
	a second segment that starts from the current position of the vehicle and ends at the end position of the current swath (DIX: Fig. 4 Element 26 to 104; Para 27 “FIG. 4 is a schematic view of embodiments of end-of-row turn paths for the work vehicle 12. The work vehicle 12 may be automatically, semi-automatically, or manually controlled by the operator to follow the path 26 along the first main swath 100 and the second main swath 102 of the main region 96. Upon reaching an end point 104 of the first main swath, the work vehicle may execute an end-of-row turn 110 (e.g., follow an end-of-row turn path 112) from the end point 104 of the first main swath 100 to a starting point 106 of the second main swath 102 of the main region 96”; the vehicle travels from the current position to the end point 104 encompasses a second segment); and 
a third segment that starts from the end position of the current swath and ends at a beginning position of the turn (DIX: Fig. 4 Element 104 to 108; Para 27 “the work vehicle 12 may be configured to execute the end-of-row turn 110 at a first turn starting point 108 disposed in the headland region 98. In some embodiments, the first turn starting point 108 is disposed between a center 118 of a first headland swath 120 and the end point 104 of the first main swath 100 of the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of Dang with the feature of wherein the one or more segments of the trajectory include: a second segment that starts from the current position of the vehicle and ends at the end position of the current swath; and a third segment that starts from the end position of the current swath and ends at a beginning position of the turn disclosed by DIX. One would be motivated to do so for the benefit of “the efficiency of the agricultural operation may be increased” (DIX: Para 15).

In regards to claim 4, the combination of Dang and DIX teaches the method of claim 1, and Dang further teaches the request specifies moving to a beginning position of the next swath after the turn, and wherein determining the trajectory of the turn is performed further based on the beginning position of the next swath (Dang: Para 57 “The guidance system may determine the destination posture based on the location and direction of the next target AB way-line. For example, the guidance system may calculate the destination posture at the starting point of the next AB way-line and the destination heading as 180 degrees from the current vehicle heading. This depends on the shape at each AB way-line of the field”; Para 58 “In operation 200E, the guidance system may generate the K-turn with a starting direction as a relative direction from the departure posture to the destination posture”; Para 37 “Guidance system 114 may automatically select different K-turns 130A-130E based on different environmental conditions including the orientation of vehicle 112 and the contour of field 110, number of skipped rows/way-lines 108, limits on the size of headland area 106, and other conditions specific to field applications”) while  the one or more segments of the trajectory include a second segment that starts from an ending position of the turn and ends at the beginning position of the next swath (DIX: Fig. 4 Element 150; Para 35 “the second turn segment 134 has a second turning portion 146, a second transition portion 148, and a second straightening portion 150…the second straightening portion 150 is configured to increase the radius of curvature of the second turn segment 134 until the end-of-row path 112 transitions from turning the work vehicle 12 to directing the work vehicle 12 in a substantially straight direction along the second main swath 102).

In regards to claim 5, the combination of Dang and DIX teaches the method of claim 1, and DIX further teaches the guidance line is curved (DIX: Fig. 4 Element 130 & 134; Para 30 “The first turn segment 130 may have a turning portion 140, a transition portion 142, and a straightening portion 144. The turning portion 140 is configured to decrease a radius of curvature of the first turn segment 130, the transition portion 142 is configured to maintain a constant radius of curvature of the first turn segment 130, and the straightening portion 144 is configured to increase the radius of curvature of the first turn segment 130”; Para 35 “the second turn segment 134 has a second turning portion 146, a second transition portion 148, and a second straightening portion 150. The second turning portion 146 is configured to decrease a radius of curvature of the second turn segment 134, the second transition portion 148 is configured to maintain a constant radius of curvature of the second turn segment 134, and the second straightening portion 150 is configured to increase the radius of curvature of the second turn segment 134”).

In regards to claim 6, the combination of Dang and DIX teaches the method of claim 1, and DIX further teaches at least one of the current swath and the next swath is curved (DIX: .

In regards to claim 7, the combination of Dang and DIX teaches the method of claim 1, and DIX further teaches the current swath and the next swath are parallel to each other, or not parallel to each other (DIX: Para 26 “though the swaths 84 shown in FIG. 3 are parallel to one another, the swaths 84 need not be parallel to one another to utilize the disclosed techniques”).

In regards to claim 8, the combination of Dang and DIX teaches the method of claim 1, and DIX further teaches the first segment of the trajectory starts from a beginning position of the turn and ends at an ending position of the turn, and has a U- shape or a bulb-shape (DIX: Fig. 4 Element 130, 132, 134; Para 29 “The end-of-row turn path 112 may include a first turn segment 130 configured to generally direct the work vehicle 12 to turn from the first main swath 100 of the main region 96 to a corresponding headland swath and a second turn segment 134 configured to direct the work vehicle 12 to turn from the corresponding headland swath to the second main swath 102 of the main region 96. In some embodiments, the end-of-row turn path 112 includes a traversing segment 132 executed by the work vehicle 12 after the first turn segment 130 and before the second turn segment 134. The traversing segment 132 is configured to direct the work vehicle 12 along the corresponding headland swath in a direction generally toward the second main swath 102.”).

claim 16, it recites a system for path planning for a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 17, it recites a system for path planning for a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 
	
As per claim 18, it recites a system for path planning for a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Claim 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang (US20170144702A1) in view of Tomita (US20190146513A1).

In regards to claim 9, Dang teaches the method of claim 1.
Yet Dang do not teach the one or more segments of the trajectory include a second segment, and wherein: 
	the second segment starts from a beginning position of the turn at the current swath, and ends at an intermediate position at the guidance line; and 
	the first segment starts from the intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the second segment to the first segment.
However, in the same field of endeavor, Tomita teaches the one or more segments of the trajectory include a second segment, and wherein: 
	the second segment starts from a beginning position of the turn at the current swath, and ends at an intermediate position at the guidance line (Tomita: Fig. 23 Solid line L04 to L08; Para 152 “a route that reverses along the current travel route element L04 that is now already traveled (indicated by a solid line in FIG. 23)”); and 
	the first segment starts from the intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the second segment to the first segment (Tomita: Fig. 23 Solid line L04 to L08; Para 152 “a route that reverses along the current travel route element L04 that is now already traveled (indicated by a solid line in FIG. 23)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of path planning for an autonomous vehicle of Dang with the feature of the one or more segments of the trajectory include a second segment, and wherein: the second segment starts from a beginning position of the turn at the current swath, and ends at an intermediate position at the guidance line; and the first segment starts from the intermediate position, and ends at an ending position of the turn at the next swath, wherein the vehicle changes from a forward gear to a reverse gear, or vice versa, as the vehicle transitions from the second segment to the first segment. disclosed by Tomita. One would be motivated to do so for the benefit of “makes it possible to easily change the route to be traveled midway through the work, which achieves highly-flexible travel” (Tomita: Para 16).

As per claim 19, it recites a system for path planning for a vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668